DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant argument/Remarks made in amendment in which the following is noted: claims 1,3, and 11 are amended; the rejection of the claims traversed; and claim 2 is cancelled. Claims 1 and 3 – 20 are currently pending and an Office action on the merits follows.
Allowable Subject Matter
Claims 1 and 3 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and similarly claim 11), the prior art does not disclose a sensor for recognizing a finger print and sensing a touch particularly including a wiring area in which the first fingerprint electrode and the second fingerprint electrode extend for wiring, and wherein in the wiring area, an extension portion of each of the first fingerprint electrode and the second fingerprint electrode is used for the touch sensing, and wherein the fingerprint-touch sensing area is spatially separated from the touch sensor area, as claimed.
 As an example of the prior art, SONG et al; (Publication number: US 2017/0336909 A1), hereafter Song, discloses a fingerprint sensor integrated type touchscreen device. More particularly, Song (see Figures 19 and 20 for example) disclose a fingerprint and touch sensor area FTAR which is spatially and electrically separated from a touch sensor area TAR (Song [0109]). However, Song does not disclose a wiring area in which the first fingerprint electrode and the second fingerprint electrode extend for wiring, and wherein in the wiring area, an extension portion of each of the first fingerprint electrode and the second fingerprint electrode is used for the touch sensing, and wherein the fingerprint-touch sensing area is spatially separated from the touch sensor area, as claimed.
Claims 3 – 10 and 12 – 20 depend on one of claims 1 and 11, accordingly, and are therefore similarly allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIHIR K RAYAN/Primary Examiner, Art Unit 2623